        Case 1:20-cv-03531-KBJ Document 14 Filed 03/31/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CARL D. NEFF,

              Plaintiff,

       v.                                     Civil Action No. 20-03531 (KBJ)


MURIEL BOWSER, et al.,

               Defendants.


                     STIPULATION OF PARTIAL DISMISSAL

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiff voluntarily dismisses and

relinquishes his request for monetary damages in connection with the claims in his

Amended Complaint, with prejudice. Defendants consent and stipulate to plaintiff’s

voluntary dismissal of his request for monetary damages, with prejudice. Plaintiff is

retaining his requests for declaratory and injunctive relief. The Parties further

stipulate that each party will bear any costs or fees it has incurred or may incur in

connection with the above-captioned action.

Dated: March 31, 2021.                   Respectfully submitted,

/s/ Carl D. Neff                          KARL A. RACINE
CARL D. NEFF [#987577]                    Attorney General for the District of Columbia

1521 Concord Pike                         /s/ Fernando Amarillas
Suite 301                                 FERNANDO AMARILLAS [974858]
Wilmington, DE 19803                      Acting Deputy Attorney General
(302) 482-4244                            Public Interest Division
cdneff@protonmail.com

Plaintiff Pro Se
Case 1:20-cv-03531-KBJ Document 14 Filed 03/31/21 Page 2 of 2




                              /s/ Mateya B. Kelley
                              MATEYA B. KELLEY [888219451]
                              MICAH BLUMING [1618961]
                              Assistant Attorneys General
                              ANDREW J. SAINDON [456987]
                              Senior Assistant Attorney General
                              Equity Section
                              400 Sixth Street, N.W., Suite 10100
                              Washington, D.C. 20001
                              Phone: (202) 724-7854
                              Fax: (202) 730-0626
                              mateya.kelley@dc.gov
                              micah.bluming@dc.gov
                              andy.saindon@dc.gov

                              Attorneys for Defendants




                             2
